DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-11 and 16-18) and the species of polymer prepared from the polymerization of methacrylic acid and ethyl acrylate in the reply filed on 19 September 2022 is acknowledged.  The traversal is on the ground(s) that the search burden required (as set forth in MPEP 803) for an election has not been shown. Also, there is no indication that the context of the claims was interpreted in light of the specification, as required under PCT Rule 13.2. Also, with respect to the species election, the Examiner has not met the burden to show that there are patentable differences between the species, as set forth in MPEP 803 and 808.01(a).
The traversal is not found persuasive. With respect to the arguments relating to MPEP chapter 800, the restriction is based instead on unity of invention standard, and not under the standard set forth in MPEP 800. As for the arguments relating to PCT Rule 13.2, the restriction did consider the claims in light of the specification. This is demonstrated by the restriction requirement, where the reasons clearly showed that the present application (the examples) was considered. The requirement is still deemed proper and is therefore made FINAL. Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites limitations to monomers (a1), (a2), (a3), (a4), and (a5), and claim 18 recites a limitation to monomer (a1). There is insufficient antecedent basis for these limitations in the claims. Both claims depend from claim 1, but claim 1 does not recite such monomers. It is noted that claim 3 does recite limitations to these monomers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Patent Application Publication 2016/0184195) in view of Gueyne et al. (French Patent Publication FR 3057461 – machine translation provided and referenced).
Tan et al. discloses hair care cosmetic oil-in-water emulsion compositions (abstract). These comprise an acrylate latex, an oil phase, and at least one surfactant, and these three ingredients combine to sufficiently stabilize the emulsion (id.). The acrylate latex can preferably be the ethyl acrylate/methacrylic acid copolymer sold under the trade name Luviflex Soft (paragraph [35] and examples 1-5). This copolymer is the elected species of anionic copolymer. The oil is present in from 1 to 12 wt% (examples A-O in table 1). The oil droplets are described as having a size ranging from 0.1 to 15 microns (paragraph [102]).
However, Tan et al. differs from the instant claims in that the claimed invention recites the polydispersity of the oil droplets. Tan et al. is silent as to this feature.
Gueyne et al. discusses cosmetic emulsions (abstract), and that the effectiveness of the emulsions can be reduced as a function of the size of the oil droplets (paragraph [2]). The particle size of the oil droplets, and the stability of the emulsion of the droplets, can be measured and expressed via polydispersity, with a polydispersity index of less than 0.7 being preferred (page 3, lines 94-105). Such a polydispersity value makes it possible to validate the stability since a more homogeneous emulsion is better with more stability over time (page 3, lines 106-107). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have prepared the emulsion disclosed by Tan et al. in such a way as to have a polydispersity value of less than 0.7. Tan et al. is concerned with the preparation of stabile emulsions, and Gueyne et al. shows that the relationship between a polydispersity less than 0.7 and the stability of an emulsion was known and also a way to validate the stability of the emulsion. Thus, the cosmetic recited by independent instant claim 1 is considered prima facie obvious.
Instant claims 2, 5-6, and 17 further limit the oil component, and are read upon by the above cited oil and polydispersity.
Instant claims 3-4 and 18 recite further limitations to the anionic copolymer, and the ethyl acrylate/methacrylic acid copolymer discussed above reads upon these limitations.
Instant claim 7 recites a further limitation to the surfactants, and the surfactants in the above cited examples read upon the limitation instantly recited.
Instant claim 8 recites the further inclusion of a suspensivant agent. And such polymers are suggested, such as the acrylate copolymer sold under the trade name Acurlyn 33 (paragraph [35]), and this is a suspensivant agent as taught by the instant specification page 15, lines 9-24).
Instant claim 9 recites a limitation to the pH of the composition, and Tan et al. discloses a range from 4 to 7 (paragraph [181]), a range which does not overlap the instantly recited range. However, the ranges overlap. And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.
Instant claim 10 recites a limitation to the form, and gel forms for the hair cosmetic are suggested (paragraph [182]).
Instant claims 11 and 16 recite limitations to the method by which the cosmetic is prepared (forming an oil-in-water emulsion before the addition of the surfactant). This differs from the method used to prepare the above cited examples. However, the final product in both instances (recited and disclosed) is an emulsion with the oil dispersed into the aqueous phase. And the patentability of a product does not depend on its method of production, and if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699